Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The application/patent being disclaimed via the terminal disclaimer received on 12/30/2020 has been improperly identified since the number used to identify the US Patent 10, being disclaimed is incorrect.  The correct number is US 10,866,853.
Pursuant to MPEP 1490 VI. C., the second terminal disclaimer received on 1/12/2021 replaces the corresponding terminal disclaimer received on 12/30/2020.

Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed generating a delta file comprising position-independent code responsive to a controller behavior being detected to deviate from an acceptable operation envelope.  
Nickolov (US 10,142,204) discloses generating automatic recommendations for maintaining server system reliability and conditionally updating or upgrading system packages or components (abstract).  Further, a conditional updating procedure is executed based on a triggering condition, wherein the triggering condition may be defined by threshold criteria (col. 48:59-67 and col. 49:1-15).
Garratt (US 9,886,266) discloses a method of determining whether a software updates a software function having a historical usage that exceeds a minimum usage threshold condition (abstract).  Responsive to receiving a request to update a software 
Hansmann (US 8,918,774) discloses a recommendation engine that analyzes usage characteristics of a computer software and evaluates rules for each relevant update (abstract).  Usage characteristics of computer system are collected and provided to a recommendation engine for analyzing the usage characteristic and generating a list of recommended changes (Figure 2 and col. 4-5).  
Tanimoto (US 10,642,596) discloses a method of updating an embedded device (abstract).  The embedded devices may be vehicles (col. 1:18-22).  Further, the embedded device may be an electronic control unit in a vehicle (col. 6:16-35).
However, none of the discovered references anticipate or obviate the claimed generating a delta file comprising position-independent code responsive to a controller behavior being detected to deviate from an acceptable operation envelope, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199